This opinion is subject to administrative correction before final disposition.




                                      Before

                    DEERWESTER, MYERS, and HACKEL
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                         Aaren D. PAINTER
         Aviation Electrician’s Mate First Class (E-6), U.S. Navy
                                Appellant

                               No. 202200098

                           _________________________

                          Decided: 28 September 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                         Andrea K. Lockhart (trial)
          Hayes C. Larsen (post-trial matters and entry of judgment)

   Sentence adjudged 28 February 2022 by a special court-martial con-
   vened at Naval Base San Diego, consisting of a military judge sitting
   alone. Sentence in the Entry of Judgment: reduction to E-3, confine-
   ment for eight months, and a bad-conduct discharge. 1




   1 The convening authority granted Appellant’s post-trial request and approved re-
duction only to E-5. The convening authority took no other action on the remaining
sentence.
                 United States v. Painter, NMCCA No. 202200098
                               Opinion of the Court

                                 For Appellant:
                     Captain Kimberly D. Hinson, JAGC, USN

                                   For Appellee:
                      Lieutenant R. Blake Royall, JAGC, USN


       Senior Judge DEERWESTER delivered the opinion of the Court, in
               which Judge MYERS and Judge HACKEL joined.

                            _________________________

                    PUBLISHED OPINION OF THE COURT

                            _________________________

DEERWESTER, Senior Judge:
    Appellant was convicted, consistent with his pleas, of one specification of
indecent recording in violation of Article 120c, Uniform Code of Military Jus-
tice [UCMJ], for photographing the genitalia of unknown individuals without
their consent while onboard USS ESSEX (LHD 2). 2
    Appellant asserts two assignments of error (AOEs): (1) did Appellant’s
court-martial lack jurisdiction because the military judge was suspended from
the practice of law by the State of California; and (2) was Appellant’s court-
martial tainted by actual unlawful command influence caused by judges in the
Navy-Marine Corps Trial Judiciary who failed to transparently disclose or ad-
dress the fact that the military judge presided over Appellant’s court-martial
while she was suspended from the practice of law. 3 We find merit in Appellant’s
first AOE and take action in our decretal paragraph.

                                 I. BACKGROUND

    On 28 February 2022, a military judge presided over Appellant’s guilty plea
proceedings at his special court-martial, which consisted of a military judge
sitting alone. However, the military judge later revealed that between 1 July




   2   10 U.S.C. § 920c.
   3 We have considered this assignment of error and found it to be without merit. See
United States v. Matias, 25 M.J. 356, 361 (C.M.A. 1987).


                                          2
                  United States v. Painter, NMCCA No. 202200098
                                Opinion of the Court

2021 and 10 March 2022, she had been administratively suspended from the
practice of law by her licensing agency, the State Bar of California.
    In an email dated 30 March 2022, the military judge informed the parties
in several cases, including Appellant’s, that on 10 March 2022 she discovered
that she had failed to pay California bar dues in 2021, resulting in her admin-
istrative suspension from the State Bar of California effective 1 July 2021.
Prior to being administratively suspended, the military judge had maintained
an “inactive” status with the California bar. On 1 July 2021, her license status,
as indicated by the State Bar of California website, changed from “Inactive” to
“Not eligible to practice law in CA.” 4
    The military judge informed counsel that when she “first learned of this on
10 March 2022,” she immediately paid all relevant fees, was restored to inac-
tive status, and then reported the situation to the Chief Trial Judge and
awaited additional guidance. 5 On 5 April 2022, the Chief Judge of the Navy-
Marine Corps Trial Judiciary detailed a new military judge to Appellant’s case
to complete the Entry of Judgment [EOJ] and any additional post-trial mat-
ters, stating that the original military judge was not reasonably available to
complete Appellant’s court-martial.

                                    II. DISCUSSION

A. Standard of Review and the Law
    This Court reviews questions of jurisdictional defects de novo. 6
   The Supreme Court has held that a “court-martial is the creature of stat-
ute, and, as a body or tribunal, it must be convened and constituted in entire
conformity with the provisions of the statute, or else it is without jurisdiction.” 7




    4   Appellant’s Mot. to Attach, App’x B.
    5   Id.
    6United States v. Alexander, 61 M.J. 266, 269 (C.A.A.F. 2005) (citing United States
v. Melanson, 53 M.J. 1, 2 (C.A.A.F. 2000)).
    7  United States v. Singleton, 21 C.M.A. 432, 434 (C.M.A. 1972) (quoting
McClaughry v. Demming, 186 U.S. 49, 62 (1902) (emphasis added); see also Runkle v.
United States, 122 U.S. 543, 556 (1887) (“To give effect to [court-martial] sentences it
must appear affirmatively and unequivocally that the court was legally constituted;
that it had jurisdiction; that all the statutory regulations governing its proceedings
had been complied with, and that its sentence was conformable to law.”).




                                               3
                   United States v. Painter, NMCCA No. 202200098
                                 Opinion of the Court

    Congress has prescribed the statutory requirements for the composition of
special and general courts-martial in Articles 22 through 29, UCMJ. 8 Article
26(a), UCMJ, prescribes the requirement that a “military judge shall be de-
tailed to each general and special court-martial.” 9 Article 26(b), UCMJ, in turn
defines the requirements an officer must meet in order to be a military judge
within the meaning of the Code. It states that a military judge “shall be” (1) a
commissioned officer of the armed forces; (2) a “member of the bar of a Federal
court or a member of the bar of the highest court of a State;” and (3) “certified
to be qualified, by reason of education, training, experience, and judicial tem-
perament, for duty as a military judge by the Judge Advocate General of the
armed force of which such military judge is a member.” 10 Rule for Courts-Mar-
tial [R.C.M.] 502(c)(1) echoes these requirements. The meaning of a statute is
a question of law that we review de novo. 11
    In Judge Advocate General Instruction [JAGINST] 5803.2B, the Judge Ad-
vocate General of the Navy [TJAG] has required all “covered attorneys” (in-
cluding all active duty and Reserve Navy and Marine Corps judge advocates
practicing under TJAG’s cognizance) to “have a current license to practice law”
and be in “good standing” with their licensing authority. 12 Failure to provide
proof of “good standing” may result in professional disciplinary action, loss or
suspension of certification under Article 26 and/or Article 27(b), UCMJ, ad-
verse entries in military service records, and administrative separation. 13
     JAGINST 5803.2B provides a multi-part scheme which defines the mean-
ing of “good standing” with regard to a covered attorney’s relationship with her
licensing authority. First, TJAG will rely on “the licensing authority granting




    8   Articles 22-29, UCMJ 10 U.S.C. §§ 822-829.
    9   Article 26(a), UCMJ (emphasis added).
    10 See Article 26(b), UCMJ (emphasis added). We note too that, although not a
congressional statute, the President has also provided guidance related to the jurisdic-
tion of courts-martial though the Rules for Court Martial [R.C.M]. R.C.M. 201(b) sets
out the “[r]equisites of court-martial jurisdiction.” The rule states that a “court-martial
must be composed in accordance with these rules with respect to number and qualifi-
cations of its personnel. As used here, ‘personnel’ includes only the military judge, the
members, and the summary court-martial.”
    11   United States v. Falk, 50 M.J. 385, 390 (C.A.A.F. 1999).
    12   JAGINST 5803.2B, para. 4, 5.
    13   Id. at para. 5(c).




                                             4
                  United States v. Painter, NMCCA No. 202200098
                                Opinion of the Court

the certification or privilege to practice law to define the phrase ‘good stand-
ing.’” 14 The instruction also establishes that TJAG may use separate criteria
to determine compliance “as circumstances require.” 15 The instruction does not
provide examples of the circumstances which may necessitate using separate
criteria from the licensing authority. It does, however, define a minimum re-
quirement for the meaning of “good standing” within the Judge Advocate Gen-
eral’s Corps (JAGC):
         At a minimum, “good standing” means the covered attorney: (1)
         is subject to the jurisdiction's disciplinary review process; (2) has
         not been suspended or disbarred from the practice of law within
         the jurisdiction; (3) is current on the payment of all required
         fees; (4) has met applicable continuing legal education require-
         ments which the jurisdiction has imposed (or the cognizant au-
         thority has waived); and (5) has met any other requirements the
         cognizant authority set for eligibility to practice law. 16
Finally, the instruction provides that so long as these conditions are met, an
attorney may carry an “inactive” bar status and still be “in good standing,” for
the purposes of the instruction. 17 The manner in which a licensing authority
regulates the members of its bar and defines “inactive” status within its own
jurisdiction, has been previously identified and discussed as a potential source
of confusion for military practitioners. 18
    Navy judge advocates may avail themselves of an “inactive” bar status, so
long as they remain in “good standing” by meeting the five minimum criteria
promulgated in JAGINST 5803.2B. That is to say that so long as the licensing
jurisdiction does not use an “inactive” status to describe a deficiency in or non-
compliance with one of the five good standing factors from JAGINST 5803.2B,
such status does not create a problem with an officer’s designation as a judge
advocate or military judge under Articles 26 and 27, UCMJ.




   14   Id. at para. 4(b).
   15   Id.
   16   Id.
   17   Id.
   18See United States v. Herndon, No. ARMY 9800600, 2001 CCA LEXIS 495 (A. Ct.
Crim. App. Mar. 14, 2001)




                                          5
                  United States v. Painter, NMCCA No. 202200098
                                Opinion of the Court

B. The Military Judge’s Bar Status
   California differentiates between practitioners in an “inactive” status from
those who are “[n]ot eligible to practice law in CA.” 19 Rule 2.33(A) of the State
Bar of California states :
          A licensee who fails to pay annual license fees or any outstand-
          ing penalties or costs will be sent a final delinquency notice at
          the licensee’s address of record. If the State Bar fails to receive
          full payment of the amount due within two months of sending
          the final delinquency notice, the State Bar will recommend that
          the Supreme Court suspend the licensee from the practice of
          law. 20
Before 1 July 2021, the military judge was a properly designated judge advo-
cate and military judge who was in good standing of the California bar. How-
ever, beginning on 1 July 2021, her failure to pay her bar fees resulted in her
administrative suspension and she became ineligible to practice law in Cali-
fornia. 21 At that time, she no longer met the requirements under Article 26 and
R.C.M. 502 to serve as a military judge in court-martial cases.
    Under Article 26(b), UCMJ, Appellant had a statutory right to have a mil-
itary judge detailed to his court-martial that was “a member of the bar of a
Federal court or a member of the bar of the highest court of a State….” 22 We
interpret Congress’s requirement in Article 26(b), UCMJ, that a military judge
“be a member of a bar” to mean that the detailed military judge shall be a
member of a bar in good standing. 23 We do not think that Congress intended
to authorize the Judge Advocates General of the armed forces to certify as mil-
itary judges any attorneys who, in the judgment of their licensing authority,
were unfit to practice law in their jurisdiction. Of course, the Judge Advocates
General of the armed forces still must separately certify that a military judge
is “certified to be qualified by reason of education, training, experience, and




    19   Appellant’s Mot. to Attach, App’x B.
    20   Appellant’s Mot. to Attach, App’x C.
    21We note that the California Bar recognizes attorneys may be suspended from the
practice of law for two reasons: discipline and administrative action. Here the military
judge’s failure to pay her licensing fees led to her administrative suspension.
    22   Article 26(b), UCMJ; 10 U.S.C. § 826(b).
    23   Id.




                                                6
                   United States v. Painter, NMCCA No. 202200098
                                 Opinion of the Court

judicial temperament, for duty as a military judge.” 24 We view the TJAG certi-
fication requirement, usually promulgated by service regulations, 25 as an ad-
ditional requirement over the floor set by Congress requiring a military judge
to be (1) a commissioned officer (2) in good standing with a Federal court bar
or the bar of the highest court of a State. 26
    The strictures promulgated by JAGINST 5803.2B also gives us confidence
in our decision. While military courts are unable to attach jurisdictional signif-
icance to service regulations absent express congressional characterization,
JAGINST 5803.2B clearly harmonizes with the requirements of Congress. 27
The instruction defines five minimum criteria required in order for “covered
attorneys,” including military judges, practicing under the cognizance of TJAG
to be “in good standing” for the purposes of Navy regulations. It is without
question that at the time of Appellant’s court-martial, the military judge de-
tailed to his trial had “been suspended … from the practice of law within the
jurisdiction,” and was not “current on the payment of all required fees.” 28 It is
clear that by letting her bar license lapse, the military judge in Appellant’s
case did not meet the criteria to be certified as a military judge as promulgated
by JAGINST 5803.2B.
    Before this Court, Appellee argues that the military judge’s bar admission
status before The Supreme Court of the United States provides safe harbor for
the military judge’s detailing and the court-martial’s jurisdiction over Appel-
lant. 29 While it is true that Article 26(b), UCMJ, explicitly states that a mili-
tary judge shall be “a member of the bar of a Federal court or a member of the
bar of the highest court of a State,” 30 Supreme Court Rule 8.1. clearly states
that whenever a member of the Bar of the Supreme Court of the United States
has been “suspended from practice in any court of record,” as the military judge
in Appellant’s case had been, “the Court will enter an order suspending that



    24   Id.
    25   See, e.g., JAGINST 5803.2B.
    26 Our interpretation of Article 26(b), UCMJ, conforms with the principle that “a
statute should be construed so that effect is given to all its provisions, so that no part
will be inoperative or superfluous, void or insignificant.” Corley v. United States, 556
U.S. 303, 314 (2009).
    27   United States v. Kohut, 44 M.J. 245, 249 (1996).
    28   JAGINST 5803.2B, para. 5(c).
    29   Appellee’s Br. at 7-9.
    30   Article 26(b), UCMJ (emphasis added).




                                             7
                  United States v. Painter, NMCCA No. 202200098
                                Opinion of the Court

member from practice before [the Supreme Court] and affording the member
an opportunity to show cause, within 40 days, why a disbarment order should
not be entered.” 31 Appellee argues that because the Supreme Court did not
suspend the military judge from practice before the Supreme Court, the mili-
tary judge was properly detailed to Appellant’s court-martial. 32 We disagree.
     The Supreme Court of the United States, according to its own rules, “will”
suspend a practitioner “whenever” a member of the bar is suspended in a court
of record. 33 Had the Supreme Court of the United States been alerted that the
military judge had been suspended from the practice of law in California, she
would have been suspended from practice before the Supreme Court and af-
forded an opportunity to show cause to be reinstated. Such a status could
hardly be considered “good standing” with the bar of the Supreme Court. While
it is inescapable that the military judge was not in fact suspended by the Su-
preme Court at the time of Appellant’s court-martial, it is equally inescapable
that, according to the rules of the Court as we read them, she would have been
suspended had the Supreme Court been aware of her bar status in California.
   While we have no evidence that the military judge intentionally did so, we
recognize the possibility for practitioners to conceal their bar status from the
bars of federal courts who infrequently, if at all, audit the members of their
own bars. We cannot conclude, based on a rational reading of the statute, that
Congress intended to authorize military judges to preside over courts-martial
who, if all facts were known to their licensing authority bars, would have been
suspended from the practice of law.
    Finally, we do not view our ruling to be incongruous with the Army Court
of Criminal Appeals’ [ACCA] decision in United States v. Herndon. 34 There,
the ACCA examined whether a military judge’s inactive bar status created a
jurisdictional defect in the appellant’s court-martial. The ACCA found that the
military judge’s inactive status did not equate to not being a member of the
state bar, and “[m]ore importantly, the [military judge had] long been a mem-
ber in good standing of the bar of [the ACCA].” 35 We find critical differences
between the facts of Herndon and this case. As an initial matter, the military
judge in Appellant’s case would have, had the Supreme Court been aware of




   31   Sup. Ct. R. 8.1.
   32   Appellee’s Br. at 8.
   33   Sup. Ct. R. 8.1 (emphasis added)
   34   Herndon, 2001 CCA LEXIS 495, at *2.
   35   Id.


                                           8
                   United States v. Painter, NMCCA No. 202200098
                                 Opinion of the Court

the circumstances, been automatically suspended from the practice of law be-
fore the federal court bar, as well as the state bar, of which she was a member.
More importantly, the military judge in Herndon was in an inactive status. As
discussed, infra, suspension is a significant sanction, unlike inactive status,
which is voluntary. Practitioners may be inactive, yet still in good standing,
with a bar. In stark contrast, one cannot be in good standing with a bar, as we
read Article 26(b), UCMJ, to require, while administratively suspended from
the practice of law.
    Nor is Appellant’s case inconsistent with the Air Force Court of Criminal
Appeals’ holding in Maher. 36 There, the Air Force Court of Criminal Appeals
examined whether a military judge was disqualified from acting in the appel-
lant’s case due to his inactive status with his state bar. 37 There, the court ex-
amined Air Force regulatory policy which required, as does our view of Article
26(b), UCMJ, that an Air Force military judge be “in good standing” and ad-
mitted to practice law by a Federal court or the highest court of a State. 38 The
main issue before the court was the effect of a memorandum from the Judge
Advocate General of the Air Force which discussed that, in some states, the
“inactive” status label was not synonymous with “good standing.” 39 The court
determined that the military judge in the appellant’s case was “inactive” in the
Utah State bar; however, no jurisdictional issue existed where Utah’s “inac-
tive” status simply meant that attorneys in that status were in good standing
and were authorized to practice law in other jurisdictions, including the mili-
tary. 40
   Our decision here does nothing to disturb the existing landscape of judge
advocates who properly practice under the cognizance of Article 26, UCMJ, in
good standing with an inactive bar status. 41 As our superior court has recog-
nized, there is a key difference between those practitioners who are suspended
from the practice of law and those who are merely in an inactive status. In



    36   United States v. Maher, 54 M.J. 776 (A.F.Ct.Crim.App. 2001).
    37   Maher, 54 M.J. at 777-78.
    38   Id. at 778.
    39   Id.
    40   Id. at 778-79.
    41 See, e.g., id. at 778 (recognizing even two decades ago that in several states “in-
active status was merely a way to recognize those attorneys who practiced law out of
state, such as the military, but who still maintained a good standing with their state
bar”).




                                            9
                  United States v. Painter, NMCCA No. 202200098
                                Opinion of the Court

United States v. Steele, the Court of Appeals for the Armed Forces [C.A.A.F.]
upheld the conviction of an appellant who had been represented by a civilian
defense counsel [CDC] who, at the time of the court-martial, was in an inactive
status in each of the three jurisdictions where he was a member of a bar. 42
There, C.A.A.F. wrote, “[c]ontrary to appellant’s assertions in his brief, there
is no evidence that [CDC] was suspended in any of the states in which he held
bar membership. Rather, [CDC] merely assumed an inactive status in each of
those jurisdictions….” 43
   Accordingly, we find that the military judge was improperly detailed be-
cause she was not authorized to practice law at the time of her assignment.

C. Jurisdictional Defect
    Appellant argues that an improperly detailed military judge creates a ju-
risdictional defect. We agree. The Supreme Court has stated, and our superior
court has recognized, that courts-martial must be convened in strict compli-
ance with the statutory scheme promulgated by Congress. 44 Because the mili-
tary judge had been suspended from the practice of law, she was not eligible to
be appointed to Appellant’s court-martial. 45 Her appointment was in violation



    42   United States v. Steele, 53 M.J. 274, 275 (C.A.A.F. 2000).
    43   Id. at 277. (emphasis added).
    44 See United States v. Henderson, 59 M.J. 350, 354 (C.A.A.F. 2004) (finding no
jurisdiction where a special court-martial convening authority exceeded his statutory
authority by referring a capital offense to a special court-martial without authoriza-
tion); United States v. Bancroft, 11 C.M.R. 3, 8 (C.M.A. 1953) (“In approaching a con-
sideration of the jurisdiction of the special court-martial over this particular offense, a
few of the fundamental rules governing courts-martial should be mentioned. It has
long been settled that they are of limited jurisdiction. No presumption in favor of their
exercise of jurisdiction is permissible. To give effect to their findings and sentence it
must be made to appear affirmatively that the court was legally constituted and that
it had jurisdiction of the offense.”); Singleton, 21 C.M.A. 432, 434 (C.M.A. 1972) (quot-
ing Demming, 186 U.S. at 62); see also Runkle, 122 U.S. at 556.
    45 In our review of Appellant’s claim, we considered similar cases from civilian fed-
eral courts addressing the bar status of civilian judges. Several federal district courts
have resolved these issues based on the “de facto officer” doctrine. See e.g., Glass v.
City of Glencoe, 2017 U.S. Dist. LEXIS 60281, at *32 (N.D. Ala. Apr. 20, 2017). The
doctrine confers “validity upon acts performed by a person acting under the color of
official title even though it is later discovered that” the judge’s actual authority “suffers
from a procedural defect or a technical defect of statutory authority.” Id.; see also Ngu-
yen v. United States, 539 U.S. 69, 77 (2003). After consideration, it is clear to us that
the statutory scheme controlling the creation of courts-martial renders the de facto



                                             10
                   United States v. Painter, NMCCA No. 202200098
                                 Opinion of the Court

of Congress’s statutory framework for the constitution of courts-martial and
the case accordingly lacked jurisdiction. 46

D. Remedy
    “[W]hen a criminal action is tried before a court which does not have juris-
diction, the entire proceedings are a nullity.” 47 “Jurisdiction over the person,
as well as jurisdiction over the subject matter, may not be the subject of
waiver.” 48 “A jurisdictional defect goes to the underlying authority of a court to
hear a case. Thus, a jurisdictional error impacts the validity of the entire trial
and mandates reversal.” 49

                                      III. CONCLUSION

    After careful consideration of the record and briefs of appellate counsel, we
have determined that, due to the jurisdictional defect arising from the military
judge being suspended from the practice of law by her licensing authority, the
findings and sentence are void and cannot be approved. 50
    The findings and sentence are SET ASIDE. A rehearing is authorized.




officer doctrine’s presumption in favor of jurisdiction inapplicable to Appellant’s case.
See Bancroft, 11 C.M.R. at 8.
    46United States v. Newcomb, 5 M.J. 4, 7 (C.M.A. 1978) (finding that a court-martial
lacked jurisdiction over appellant where a convening authority, under a prior version
of the code, violated the statutory framework by improperly delegating the authority
to appoint a military judge); see also United States v. Hutto, 29 M.J. 917, 919 (A.C.M.R.
1989) (“Proper appointment of the military judge is a jurisdictional prerequisite to the
proper composition of a court-martial and it was once essential that the proper detail-
ing of the military judge appear affirmatively of record.”) (emphasis added) (citation
omitted).
    47   Bancroft, 11 C.M.R. at 11.
    48Alexander, 61 M.J. at 269 (quoting United States v. Garcia, 5 C.M.A. 88, 94
(C.M.R. 1954)).
    49   Id. (citing United States v. Perkinson, 16 M.J. 400, 402 (C.MA. 1983)).
    50 Articles   59 & 66, UCMJ.


                                             11
United States v. Painter, NMCCA No. 202200098
              Opinion of the Court

                FOR THE COURT:




                MARK K. JAMISON
                Clerk of Court




                     12